           Case 1:15-cr-00095-AJN Document 2902 Filed 06/23/20 Page 1 of 5

                                                                                                      6/23/20


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


     United States of America,

                   –v–                                               15-cr-95 (AJN)

     Dante Plummer,                                                       ORDER

                          Defendant.


ALISON J. NATHAN, District Judge:

          Defendant Dante Plummer has moved for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A). For the reasons that follow, this motion is DENIED.

I.        BACKGROUND

          On October 6, 2016, Defendant pleaded guilty to Count One of the S2 superseding

indictment in the above-captioned case, which charged him with participating in a racketeering

conspiracy. See Dkt. No. 727; Dkt. No. 97. On January 17, 2017, Defendant appeared before

this Court for sentencing, and the Court sentenced him to a below-guidelines sentence of 24

months’ imprisonment to be followed by 3 years of supervised release. See Dkt. No. 979; Dkt.

No. 1035. Defendant’s supervised release commenced on February 27, 2018. Since

commencement of his term of supervised release, Defendant has twice been arrested by state

authorities and charged with possession of a loaded 9 mm firearm. Defendant has also twice

been arrested federally for several alleged violations of supervised release, including those

stemming from the state firearm charges, among others.

          On November 14, 2019, Defendant admitted to four of nine pending violations of

supervised release specifications alleged in the November 13, 2019 Second Amended Request

for Warrant, namely that he: 1) left the District without permission; 2) failed to notify Probation


                                                     1
          Case 1:15-cr-00095-AJN Document 2902 Filed 06/23/20 Page 2 of 5



of an arrest; 3) associated with convicted felons; and 4) made false statements and provided false

documents to Probation. See Dkt. No. 2704. On January 7, 2020, the Court sentenced

Defendant to 10 months’ imprisonment for these violations of his supervised release. See Dkt.

No. 2738; Dkt. No. 2760. Defendant is currently housed at the Metropolitan Correctional

Center, and his projected release date is September 4, 2020. On June 3, 2020, Defendant filed

the motion for compassionate release now before the Court. See Dkt. No. 2871. 1 The

Government opposed Defendant’s motion on June 10, 2020, see Dkt. No. 2882, and Defendant

filed a reply in further support of his motion on June 12, 2020, see Dkt. No. 2888.

II.      DISCUSSION

         “Federal courts are forbidden, as a general matter, to ‘modify a term of imprisonment

once it has been imposed,’ 18 U.S.C. § 3582(c); but the rule of finality is subject to a few

narrow exceptions.” Freeman v. United States, 564 U.S. 522, 526 (2011). The compassionate-

release statute creates one such exception: It allows a court to “reduce” a term of imprisonment,

after considering the factors set forth in 18 U.S.C. § 3553(a), if “it finds that . . . extraordinary

and compelling reasons warrant such a reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A)(i). Under the recently enacted First Step Act, defendants serving their sentence

may move the Court for compassionate release. See United States v. Gotti, No. 02-cr-743

(CM), 2020 WL 497987, at *1 (S.D.N.Y. Jan. 15, 2020); United States v. Gross, No. 15-cr-769

(AJN), 2020 WL 1673244, at *2 (S.D.N.Y. Apr. 6, 2020). Defendant has filed such a motion.




1
  In this motion, Defendant’s counsel seeks reappointment as Defendant’s CJA counsel for the limited purpose of
filing the motion now before the Court. Id. at 1 n.1. The Court grants the request. CJA counsel shall file a separate
request stating the date upon which the appointment should be deemed effective.


                                                              2
           Case 1:15-cr-00095-AJN Document 2902 Filed 06/23/20 Page 3 of 5



          Before the Court may modify a term of imprisonment, a defendant usually must satisfy

the statute’s administrative exhaustion requirement. One avenue to doing so is if there is a

“lapse of 30 days from the receipt of . . . a request [for the BOP to bring a compassionate release

motion] by the warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A). Here, Defense

counsel submitted a request for compassionate release on Defendant’s behalf to the Warden of

the MCC on April 21, 2020. See Dkt. No. 2871 at 8–10. Because 30 days have elapsed since

April 21, 2020, Defendant has satisfied the exhaustion requirement. Accordingly, the Court

proceeds to consider his motion on the merits.

           To award Defendant the relief he seeks, the Court must find that “extraordinary and

    compelling reasons warrant” compassionate release, 18 U.S.C. § 3582(c)(1)(A)(i), and that

    release is consistent with the Sentencing Commission’s policy statements, id. § 3582(c)(1)(A).

    The Court must further consider the factors set forth in 18 U.S.C. § 3553(a). Id. §

    3582(c)(1)(A).

          The Court first considers whether “extraordinary and compelling reasons warrant . . . a

reduction” in sentence and whether “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). “Congress

tasked the Sentencing Commission with identifying the circumstances that are sufficiently

extraordinary and compelling to justify a reduction in sentence.” United States v. Butler, No. 19-

cr-834 (PAE), 2020 WL 1689778, at *1 (S.D.N.Y. Apr. 7, 2020). The applicable policy

statement, U.S.S.G. § 1B1.13, and its corresponding commentary outline four circumstances that

constitute “extraordinary and compelling reasons” and thus warrant a sentence reduction. 2 One


2
  U.S.S.G. § 1B1.13 references only “a motion of the Director of the Bureau of Prisons” because it has not yet
been updated to reflect the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, which allows defendants
independently to seek compassionate release relief from federal courts. United States v. Ebbers, No. 02-cr-1144
(VEC), 2020 WL 91399, at *1, 4 (S.D.N.Y. Jan. 8, 2020). The majority of courts have concluded that since


                                                             3
          Case 1:15-cr-00095-AJN Document 2902 Filed 06/23/20 Page 4 of 5



of these circumstance exists where the defendant is “suffering from a serious physical or medical

condition . . . that substantially diminishes the ability of the defendant to provide self-care within

the environment of a correctional facility and from which he or she is not expected to recover.”

U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A). The policy statement also requires that the defendant

not pose “a danger to the safety of any other person or to the community.” U.S.S.G. §

1B1.13(2).

        The Court has on several occasions concluded that the combination of the COVID-19

pandemic and underlying health conditions that place an incarcerated individual at higher risk of

serious illness from COVID-19 constitutes an “extraordinary and compelling reason” warranting

compassionate release. See, e.g. United States v. Jones, No. 15-cr-95 (AJN), Dkt. No. 2865

(S.D.N.Y. May 24, 2020). However, here Defendant concedes that he does not suffer from a

condition identified by the Centers for Disease Control and Prevention as a risk factor for severe

illness from COVID-19. See Dkt. No. 2871 at 3; Dkt. No. 2888 at 2; see also Centers for

Disease Control and Prevention, Groups at Higher Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html.

Though Defendant does assert that he has had pneumonia several times, see Dkt. No. 2871 at 3,

the Court cannot conclude that an otherwise healthy 23-year-old Defendant’s history of

pneumonia, without more, constitutes an extraordinary and compelling reason warranting

compassionate release. Moreover, the Court cannot say that Defendant—who possessed a

loaded 9 mm firearm at the time of his arrest on charges forming the basis of his underlying

criminal conviction, PSR ¶ 25, and has subsequently been arrested by state authorities and



passage of the First Step Act, courts may make their own assessment of whether “extraordinary and compelling”
reasons warrant a sentence reduction. See, e.g., United States v. Millan, No. 91-cr-685 (LAP), 2020 WL 1674058,
at *7 (S.D.N.Y. Apr. 6, 2020) (citing cases).



                                                            4
         Case 1:15-cr-00095-AJN Document 2902 Filed 06/23/20 Page 5 of 5



charged with possession of a loaded 9 mm firearm twice while on supervised release—does not

pose “a danger to the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

        Accordingly, because all the requirements of 18 U.S.C. § 3582(c)(1)(A)(i) have not been

met, the Court concludes that compassionate release is not warranted here. 3

III.    CONCLUSION

        For the reasons articulated above, Defendant’s motion for compassionate release is

DENIED. This resolves Dkt. No. 2871.

        SO ORDERED.

 Dated: June 23, 2020
        New York, New York
                                                        ____________________________________
                                                                  ALISON J. NATHAN
                                                                United States District Judge




3
  The Court need not—and does not—consider whether compassionate release would be consistent with the factors
set forth in 18 U.S.C. § 3553(a) because it concludes that Defendant has not satisfied the extraordinary and
compelling reasons prong of the compassionate release analysis and that his release would pose a danger to the
safety of the community.



                                                           5
